DISMISS; and Opinion Filed June 11, 2013.




                                      S In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                   No. 05-13-00055-CV

              IN THE INTEREST OF M.E.J, W.D.J, AND T.M.J, CHILDREN

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-07-10155

                            MEMORANDUM OPINION
                       Before Justices O'Neill, Francis, and Fillmore

       The Court has before it appellant Zoe Michelle Jackman’s May 30, 2013 unopposed

motion to dismiss appeal. We GRANT the motion and DISMISS the appeal. See TEX. R. APP.

P. 42.1(a).



                                                         PER CURIAM



130055F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF M.E.J, W.D.J, AND                   On Appeal from the 255th Judicial District
T.M.J, CHILDREN                                        Court, Dallas County, Texas
                                                       Trial Court Cause No. DF-07-10155.
No. 05-13-00055-CV                                     Opinion delivered per curiam. Justices
                                                       O'Neill, Francis and Fillmore sitting for the
                                                       Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee William David Jackman recover his costs of this appeal
from appellant Zoe Michelle Jackman.


Judgment entered this 11th day of June, 2013.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE




                                                –2–